Filed 6/28/22 G.T. v. Madera County Dept. of Social Serives etc. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 G.T.,
                                                                                             F082698
           Petitioner and Appellant,
                                                                               (Super. Ct. No. MJP018547)
                    v.

 MADERA COUNTY DEPARTMENT OF                                                              OPINION
 SOCIAL SERVICES/CHILD WELFARE
 SERVICES et al.,

           Respondents.



         APPEAL from a judgment of the Superior Court of Madera County. Thomas L.
Bender, Judge.
         Munger Tolles & Olson, Jordan D. Segall and Lloyd S. Marshall; University of
California at Irvine School of Law, Susan E. Seager and Jack Lerner for Petitioner and
Appellant.
         Regina A. Garza, County Counsel, and Christopher B. Dorian, for Respondent
Madera County Department of Social Services/Child Welfare Services.
         Beth A. Sears, under appointment by the Court of Appeal, for Respondent T.S.
                                                        -ooOoo-
       In this proceeding, G.T. appeals from the juvenile court’s order denying his
petition to obtain the juvenile case file of T.S., a deceased child whose parents have been
charged with his murder, under Welfare and Institutions Code section 827,
subdivision (a)(2). G.T. argues the juvenile court erred in denying his petition because it:
(1) failed to hold a hearing; (2) considered impermissible factors when deciding whether
to release T.S.’s records; and (3) failed to make factual findings to support its denial of
his request. G.T. asks us to reverse the juvenile court’s order and either order release of
the juvenile case file or remand the matter to the juvenile court for it to review his
petition under the proper standards.
       After G.T. filed this appeal, he filed a petition for writ of mandate or prohibition,
in which he made the same arguments as in this appeal and sought to compel the juvenile
court to vacate its order denying his petition and either enter an order granting the
petition or remand for a hearing under the proper standards. We recently issued an
opinion in the writ proceeding, in which we granted the writ petition and ordered
issuance of a peremptory writ of mandate directing the juvenile court to vacate its order
denying the petition and hold a hearing on G.T.’s request for the disclosure of T.S.’s
juvenile case file. (Therolf v. Superior Court (June 28, 2022, F082993) [nonpub. opn.].)
Since we have granted the relief G.T. seeks in this appeal, there is no further relief we
may grant. Therefore, we dismiss this appeal as moot.




                                              2.
                                       DISPOSITION
      The appeal is dismissed as moot.1




                                                                                   MEEHAN, J.
WE CONCUR:



LEVY, Acting P. J.



POOCHIGIAN, J.




1     Appellant’s request for judicial notice, filed July 12, 2021, is denied as moot.


                                               3.